DETAILED ACTION
Status of Claims
This Office Action is in response to the amendment filed on 08/20/2021. Claim 11 has been canceled, and a new claim 14 has been added. Claims 1-10 and 12-14 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 08/20/2021 has been entered.
Response to Arguments
Applicant’s arguments filed 08/20/2021 have been fully considered.
Regarding claim 1:
On page 4 of the remarks, applicant has argued that “Green Car Congress does not describe how the first display portion changes ‘according to the second output… in the second mode’ (Hybrid mode) and how the second display portion changes ‘according to the third output in the second mode,’ as required in claim 1… Therefore, Green Car Congress fails to disclose or suggest ‘the first area has a first display portion that changes according to the first output in the first mode and the second output in the second mode’… as recited in claim 1… since the movements (changes) of the first display portion and the second display portion in the second mode (Hybrid mode) in Green Car Congress are different from those of the first display portion and the second display portion in the second mode in the claimed invention, one skilled in the art would not be motivated to combine Komatsu and Green Car Congress.”
The examiner respectfully disagrees, because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Komatsu discloses that “the first area has a first display portion that changes according to the first output in the first mode and the second output in the second mode” and that “the second area has a second display portion that changes according to the third output in the second mode,” and Green Car Congress teaches the limitations not disclosed by Komatsu. Therefore, regardless of whether Green Car Congress teaches the limitations that “the first area has a first display portion that changes according to the first output in the first mode and the second output in the second mode” and “the second area has a second display portion that changes according to the third output in the second mode,” the combination of Komatsu and Green Car Congress discloses all of the limitations of claim 1. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu by ranging the first and second display areas together in an arc-like shape to form a circular display as taught by Green Car Congress, because this configuration of the display areas allows for more room for the other display features, such as a speedometer and a map display area. (See at least Green Car Congress last paragraph on p. 9.)
	Regarding claims 2-10 and 12-14:
On pages 4-5 of the remarks, applicant has argued that the dependent claims 2-10 and 12-14 are allowable because of their dependency on claim 1. The examiner respectfully disagrees, noting that claim 1 is unpatentable over Komatsu in combination with Green Car Congress. The dependent claims 2-10 and 12-14 are unpatentable because of this, and also because each of their features is taught by a combination of Komatsu, Green Car Congress, Burke, KIM, and Wiedenbruegge.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US 2009/0125173 A1) in view of the online article “Volkswagen launches new Passat GTE plug-in hybrid in Europe” by Green Car Congress, hereinafter Green Car Congress.
Regarding claim 1:
		Komatsu discloses the following limitations:
“A display device for a hybrid vehicle configured to display at least one of outputs related to traveling of the hybrid vehicle.” (See at least Komatsu ¶¶ 73-74 and FIG. 5, which disclose a hybrid vehicle display device that displays a speed and power output, as shown below.)

    PNG
    media_image1.png
    320
    515
    media_image1.png
    Greyscale

“the display device comprising: a first area configured to indicate a first output in a first mode in which traveling is performed with an electric motor while an 
“and to indicate a second output in a second mode in which traveling is performed with the internal combustion engine and the electric motor both being actuated.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5, which disclose a speed display unit that is split into two sections separated by a threshold line. A displayed speed that is to the right of the threshold line reads on the “second output in a second mode” recited in the claim limitation, because this corresponds to a speed when the vehicle is operated using both an electric motor and an engine.)
“a second area provided side by side with the first area and configured to indicate a third output in the second mode.” (See at least Komatsu ¶¶ 74-76 and FIG. 5, which disclose a power display unit “arranged adjacently to” the speed display unit. This power display unit reads on the “second area” recited in the claim limitation, as it displays a power level present. When the power level exceeds the “threshold line 124,” this indicates that the vehicle is being operated using both an electric motor and an engine. In this case, the displayed power level reads on the “third output in the second mode” recited in the claim limitation.)
“and a third area provided in a position adjacent to the second area, included in the first area, and configured to indicate a range of the first output where a 
“wherein the first area has a first display portion that changes according to the first output in the first mode and the second output in the second mode.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5, which disclose a speed display unit that is split into two sections separated by a threshold line. When the vehicle is operated using only an electric motor, a speed is displayed to the left of the threshold line, and this speed reads on the “first output in the first mode” recited in the claim limitation. When the vehicle is operated using both an electric motor and an engine, a speed is displayed to the right of the threshold line, and this speed reads on the “second output in the second mode” recited in the claim limitation.)
“wherein the second area has a second display portion that changes according to the third output in the second mode.” (See at least Komatsu ¶¶ 74-76 and FIG. 5, which disclose a power display unit “arranged adjacently to” the speed display unit. This power display unit reads on the “second area” recited in the claim limitation, because when the displayed power level exceeds the “threshold line 124,” this indicates that the vehicle is being operated using both an electric motor and an engine. In this case, the displayed power level reads on the “third output in the second mode” recited in the claim limitation.)

“wherein a display area formed of the first area and the second area has a circular shape.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9 reproduced below, which disclose a circular display area that is formed of smaller display areas. For example, the “% POWER” area and the tachometer area could read on the “first area” and “second area” recited in the claim limitation, respectively.)

    PNG
    media_image2.png
    464
    1239
    media_image2.png
    Greyscale

“and wherein the first area and the second area are provided so as to range with each other in a fan-like or an arc-like shape with an uppermost position of the display area as a boundary between the first area and the second area.” (See at least Green Car Congress last three paragraphs on p. 9  and the left portion of figure on p. 9 reproduced above, which disclose that the “% POWER” area and the tachometer area range with each other to form an arc-like shape with the uppermost position of the display area serving as a boundary between the two areas.)

Regarding claim 2:
Komatsu in combination with Green Car Congress discloses the “display device according to claim 1,” and Komatsu further discloses “wherein the first display portion and the second display portion are provided respectively.” (See at least Komatsu ¶¶ 52, 74-76, and FIG. 5, which disclose a speed display unit and a power display unit that “are arranged adjacently to each other.” The speed display unit and power display unit read on the “first display portion” and “second display portion” recited in the claim limitation, respectively.)
Komatsu does not specifically disclose “wherein in the first mode, the second display portion is fixed at a starting point of the second area.” However, Green Car Congress does teach this limitation. (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9 which was reproduced above, which disclose a circular display area that is formed of smaller display areas. The tachometer reads on the “second display portion” recited in the claim limitation, as it is fixed at its starting point of zero when the car is being operated using only the electric motor.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu by displaying the tachometer reading as zero when the vehicle is only being operated with the electric motor as taught by Green Car Congress, because the engine is not operated in “the electric motor cannot be heard when the car is stopped,” the tachometer reading of zero in combination with a “READY” message indicates to the driver that the car is ready to be operated using the electric motor. (See at least Green Car Congress second paragraph on p. 9.)
Regarding claim 5:
Komatsu in combination with Green Car Congress discloses the “display device according to claim 1,” and Komatsu further discloses “wherein the first mode and the second mode are shown in same display forms.” (See at least Komatsu ¶¶ 51-52, 74-75, and FIG. 2 and 5, which disclose that for both the speed display unit and the power display unit, the display form is the same for both the electric-only mode and the hybrid driving mode. For both modes and both displays, there is a hatched area that represents the outputs.)
Regarding claim 6:
Komatsu in combination with Green Car Congress discloses the “display device according to claim 1,” and Green Car Congress further discloses “wherein the first display portion and the second display portion are shown in different display forms.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9 that was shown above, which disclose a circular display area that is formed of smaller display areas. A first display area which shows the power output of the electric motor is included on the left side, and a second display area that includes a tachometer is included on the right side. Since the power output is displayed as a blue-colored area and the engine speed is indicated with a needle, the two display areas are considered to use different display forms.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu by using two different display forms (a colored area and a needle) as taught by Green 
Regarding claim 7:
Komatsu in combination with Green Car Congress discloses the “display device according to claim 1,” and Komatsu further discloses “wherein the first display portion is an image of a belt-like figure.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5, which disclose that the speed display unit uses a scale which reads on the “belt-like figure” recited in the claim limitation.)
Regarding claim 8:
Komatsu in combination with Green Car Congress discloses the “display device according to claim 1,” and Green Car Congress further discloses “wherein the second display portion is a needle.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9 that was shown above, which disclose a circular display area that is formed of smaller display areas. A tachometer on the right uses a needle to indicate the engine speed, and so this tachometer reads on the “second display portion” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu by using a needle as part of the tachometer as taught by Green Car Congress, because the needle distinguishes the tachometer section from the power section which uses a shaded area as its display indicator. (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9.)
Regarding claim 9:
Komatsu in combination with Green Car Congress discloses the “display device according to claim 1,” and Komatsu further discloses “wherein the first output and the second output 
Regarding claim 10:
Komatsu in combination with Green Car Congress discloses the “display device according to claim 1,” and Green Car Congress further discloses the following limitations:
“wherein the second output indicates an output of the electric motor or an output of a battery connected to the electric motor.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9 that was shown above, which disclose that the “% POWER” area of the display corresponds to an output of the car’s electric motor. Therefore, this power output reads on the “second output [indicating] an output of the electric motor” recited in the claim limitation.)
“and wherein the first display portion changes according to the output of the electric motor or the output of the battery connected to the electric motor in the second mode.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9 that was shown above, which disclose that the “% POWER” area of the display corresponds to an output of the car’s electric motor. Therefore, this “% POWER” area reads on the “first display portion [which] changes according to the output of the electric motor” recited in the claim limitation.)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu by displaying the power output of the electric motor as taught by Green Car Congress, because this provides an indication to the driver as to “whether the high-voltage battery is being charged by regeneration or whether—and how much—energy is being consumed.” (See at least Green Car Congress second paragraph on p. 9.)
	Regarding claim 12:
Komatsu in combination with Green Car Congress discloses the “display device according to claim 1,” and Green Car Congress further discloses the following limitations: 
“wherein the second area indicates an engine speed of the internal combustion engine.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of figure on p. 9 which was shown above, which disclose a circular display area that includes a tachometer, which is a device for measuring the speed of an internal combustion engine.)
“and wherein the second display portion changes according to the engine speed of the internal combustion engine.” (See at least Green Car Congress last three 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu by including a display that indicates the speed of the vehicle’s engine as taught by Green Car Congress, because this tachometer can help to serve as an indication to the driver of whether the vehicle is in the electric-only mode or the hybrid mode, and how close the vehicle is to switching between the two modes. (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9.)
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in combination with Green Car Congress as applied to claim 1 above, and further in view of Burke et al. (US 2009/0243827 A1), hereinafter Burke.
Regarding claim 3:
Komatsu in combination with Green Car Congress discloses the “display device according to claim 1,” and Komatsu further discloses “wherein a sectioning line indicating a starting point of the third area is provided in the first area.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5, which disclose a speed display unit that is split into two sections separated by a threshold line. The threshold line distinguishes whether the vehicle is being operated in an electric-only mode or a in a hybrid mode, and reads on the “sectioning line” recited in the claim limitation.)
Komatsu in combination with Green Car Congress does not specifically disclose “wherein the sectioning line is non-displayed in the second mode.” However, Burke does teach this “first boundary 76” of this range reads on the “sectioning line” recited in the claim limitation. The vehicle being operated using the engine reads on it being operated in a “second mode.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu in combination with Green Car Congress by removing the display of the driver demand threshold when the engine is turned on as taught by Burke, because this removal of the displayed range can serve as an indication that “the engine is running as a result of non-driver demand factors.” (See at least Burke ¶ 45 and FIG. 5.)
	Regarding claim 4:
Komatsu in combination with Green Car Congress and Burke discloses the “display device according to claim 3,” and Burke further discloses “wherein the sectioning line becomes non-displayed in response to a shift from the first mode to the second mode.” (See at least Burke ¶¶ 14, 32-34, 44-45, and FIG. 2-5, which disclose that the driver demand threshold is no longer displayed when the engine is turned on. The driver demand threshold represents a range of driver demand where the engine almost needs to be used, and so the lower “first boundary 76” of this range reads on the “sectioning line” recited in the claim limitation. The engine being turned on reads on there being “a shift from the first mode to the second mode.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu in combination with Green Car Congress by removing the display of the driver demand “the engine is running as a result of non-driver demand factors.” (See at least Burke ¶ 45 and FIG. 5.)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in combination with Green Car Congress as applied to claim 5 above, and further in view of KIM et al. (US 2018/0079306 A1), hereinafter KIM.
	Regarding claim 13:
Komatsu in combination with Green Car Congress discloses the “display device according to claim 5,” but does not specifically disclose “wherein the first display portion and the second display portion are needles.” However, KIM does teach this limitation. (See at least KIM ¶¶ 340-344 and FIG. 10 shown below, which disclose a display device including two display portions that each use a needle as an indicator. In the given example, the first display portion is a speedometer and the second display portion is a tachometer, and both of these display portions use a separate needle from the other display portion.)

    PNG
    media_image3.png
    252
    474
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu in combination with Green Car Congress by including a needle indicator for each of two 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in combination with Green Car Congress as applied to claim 1 above, and further in view of Wiedenbruegge et al. (DE 10 2010 020 673 A1), hereinafter Wiedenbruegge.
Regarding claim 14:
Komatsu in combination with Green Car Congress discloses the “display device according to claim 1,” but does not specifically disclose “wherein the third area has a predetermined width which corresponds to the range of the first output where the possibility that the internal combustion engine starts is high.” However, Wiedenbruegge does teach this limitation. (See at least Wiedenbruegge ¶ 29 and FIG. 3 reproduced below, which disclose an accelerator pedal display area with a “transition area 235 [that] makes it clear to the driver from which value a hybrid mode change takes place.”  The area to the right of the transition line reads on the “third area [with] a predetermined width” recited in the claim limitation.)

    PNG
    media_image4.png
    695
    547
    media_image4.png
    Greyscale

makes it clear to the driver from which value a hybrid mode change takes place,” and can “provide the driver with information on the current driving performance of the hybrid vehicle.” (See at least Wiedenbruegge ¶ 29.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Madison R Hughes/Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662